NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1554

                               DOUGLAS M. FARRAGO,

                                                       Plaintiff-Appellant,

                                            v.

                  RAWLINGS SPORTING GOODS COMPANY, INC.,

                                                       Defendant-Appellee.


       Paul A. Lesko, SimmonsCooper LLC, of East Alton, Illinois, argued for plaintiff-
appellant. With him on the brief were Jo Anna Pollock, and Stephen C. Smith.

       Sandra J. Wunderlich, Stinson Morrison Hecker LLP, of St. Louis, Missouri,
argued for defendant-appellee. With her on the brief was Penny R. Slicer, of Kansas
City, Missouri.

Appealed from: United States District Court for the Eastern District of Missouri

Chief Judge Carol E. Jackson
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2008-1554



                             DOUGLAS M. FARRAGO,

                                                     Plaintiff-Appellant,

                                          v.

                 RAWLINGS SPORTING GOODS COMPANY, INC.,


                                                      Defendant-Appellee.




                                  Judgment

ON APPEAL from the       United States District Court
                         for the Eastern District of Missouri

in CASE NO(S).           4:06-CV-958.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LOURIE, and GAJARSA, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT


DATED May 7, 2009                          /s/ Jan Horbaly
                                          Jan Horbaly, Clerk